6. Placing on the market and use of biocidal products (
(FR) Mr President, regarding the vote on the report by Mrs Klaß, I wanted to say that there is an error on page 10 of the ALDE Group's voting list - which corresponds to page 5 of the Klaß report, but page 10 of the voting paper. As regards 342d, we must vote for and not against, as that is part of the overall compromise agreement. Regarding 342d, the vote must be for and not against.
We may start the vote.
I would like to point out that Amendment 338 has been withdrawn. Also, Amendments 8 and 317 do not relate to all language versions, and will therefore not be put to the vote.